Title: From William Smith Shaw to Oliver Wolcott, Jr., 5 June 1799
From: Shaw, William Smith
To: Wolcott, Oliver, Jr.



Sir
Quincy June 5th 1799

I have the honor to enclose to you, by the direction of the President, a letter from General Lincoln with a certificate signed by a number of the most respectable merchants of Boston, recommending Captain Silas Dagget of Martha’s Vineyard, to be keeper of the light house, to be erected on that Island. The president desires me to add that he has seen the man—was pleased with his civility and conversation.
I have the honor to be Sir with respect / your very humble and obedient servant

Wm S Shaw.